Citation Nr: 0107140	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hearing loss disability.  
Specifically, he maintains that he experienced noise exposure 
in service and should be service connected therefor.  In this 
case, it is not clear if the veteran's service medical 
records are available.  There appears to have been one 
attempt made to associate service medical records with the 
claims file but there are currently no service medical 
records present in the claims file.  It is unclear whether 
his service medical records were destroyed in a fire at NPRC 
in 1973 or if they are missing for another reason.  The Board 
is mindful that, in a case such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991).  To that end, the Board finds that 
additional attempts should be made to associate the service 
medical records with the claims file, including a search for 
alternative records.

Further, the service separation examination, the only service 
medical record currently associated with the claims file, 
reflects normal hearing at the time of service separation.  
Nonetheless, there is current evidence of hearing loss and 
indications of post-service industrial noise exposure.  There 
is no medical opinion, however, as to whether the veteran's 
current hearing loss might be related to service or to some 
other etiological cause.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for a bilateral hearing 
loss disorder not already associated with 
the claims file.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  
Associated with this determination, an 
additional attempt to obtain any and all 
service medical and administrative 
records that may be available, should be 
undertaken.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, whether records are 
obtained or not, the veteran should be 
scheduled for a complete audiometry 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review.  
After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of any defective hearing 
found.  Specifically, it should be 
indicated whether the veteran's defective 
hearing is as likely as not to be related 
to claimed noise exposure during active 
duty service, occupational noise exposure 
after service, advancing age, or some 
other cause.  If a determination cannot 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


